UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1642


BOWMAN COAL COMPANY, INCORPORATED;           AMERICAN    BUSINESS   &
MERCANTILE REASSURANCE COMPANY,

                Petitioners,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; CASBY G. BOWMAN,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0438-BLA)


Submitted:   August 27, 2013             Decided:       September 18, 2013


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark E. Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG LLP,
Washington, D.C., for Petitioners.     Joseph E. Wolfe, Ryan C.
Gilligan, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS, Norton,
Virginia, for Respondent Casby G. Bowman.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bowman Coal Company (“Employer”) petitions for review

of the order of the Benefits Review Board (“Board”) affirming

the Administrative Law Judge’s (“ALJ”) award of attorneys’ fees

to Casby Bowman’s counsel following the ALJ’s grant of benefits

under the Black Lung Benefits Act (“Act”), 30 U.S.C.A. §§ 901-

945 (West 2007 & Supp. 2013).                Employer argues that the ALJ

erred in awarding counsel and his legal assistants the requested

hourly   rates     and    that   quarter-hour      billing      increments    are

impermissible,     thus     rendering       the   number   of    hours   billed

unreasonable.

            In light of our recent decision in Eastern Associated

Coal Corporation v. Director, Office of Workers’ Compensation

Programs,   ___    F.3d   ___,   2013   WL    3929100   (4th    Cir.   July   31,

2013), in which we rejected each of the arguments Employer now

raises, we conclude that the ALJ did not abuse her discretion in

awarding fees. ∗    See id. at *3; see also Westmoreland Coal Co. v.



     ∗
       We depart from Eastern Associated Coal, however, in that
we do not modify the hourly rates awarded to the legal
assistants.   Unlike Eastern Associated Coal, evidence in the
record in this case demonstrated that various adjudicatory
bodies had previously awarded $50 to $100 per hour to counsel’s
legal assistants, and the ALJ noted additional fee awards, in
which the legal assistants were awarded $75 to $100 per hour.
See Eastern Assoc. Coal, 2013 WL 3929100, at *9 n.13 (noting
that “[i]t is commonplace for courts in various fee-shifting
contexts to take judicial notice of prior judgments and use them
(Continued)
                                        2
Cox, 602 F.3d 276, 282 (4th Cir. 2010); Scotts Co. v. United

Indus. Corp., 315 F.3d 264, 271-72 n.2 (4th Cir. 2002) (“[A]

panel of this court cannot overrule, explicitly or implicitly,

the precedent set by a prior panel of this court.                               Only the

Supreme      Court   or    this    court     sitting      en    banc    can    do   that.”

(internal quotation marks and citation omitted)).

              Accordingly,        although       we   grant    Employer’s      motion    to

file    a    supplemental     brief,       we     deny   Employer’s       petition      for

review.       We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented    in    the   materials

before      this   court   and    argument       would    not     aid   the    decisional

process.

                                                                        PETITION DENIED




as prima facie evidence of the facts stated in them”) (internal
alteration and quotation marks omitted).



                                             3